IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DOUGLAS TARON EDWARDS,                   NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-0913

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

     Respondents.
___________________________/

Opinion filed November 7, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Douglas Taron Edwards, pro se, Petitioner.

Kenneth S. Steely, General Counsel, and Beverly Brewster, Assistant General Counsel,
Tallahassee, for Respondents.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROWE, MAKAR, and KELSEY, JJ., CONCUR.